   Case 4:18-cr-00024-TWT-WEJ Document 31 Filed 04/12/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION



UNITED STATES OF AMERICA,
                                         CRIMINAL FILE NO.
            v.                           4:18-CR-24-TWT
TIFFANY COOK,
   Defendant.


                                     ORDER

       This is a criminal action.    It is before the Court on the Report and

 Recommendation [Doc. 28] of the Magistrate Judge recommending denying the

 Defendant’s Motion to Vacate Sentence [Doc. 19]. No objections to the Report

 and Recommendation have been filed. The Court approves and adopts the

 Report and Recommendation as the judgment of the Court. The Defendant’s

 Motion to Vacate Sentence [Doc. 19] is DENIED.

       SO ORDERED, this 12 day of April, 2021.



                                /s/Thomas W. Thrash
                                THOMAS W. THRASH, JR.
                                United States District Judge




 T:\ORDERS\USA\18\418cr24\r&r.docx
